Citation Nr: 0011895	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for emphysema due to 
inservice tobacco use and/or nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for emphysema 
due to inservice tobacco use and/or nicotine dependence is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for emphysema due to inservice tobacco use and/or nicotine 
dependence has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records are not associated with the claims 
file.  Documentation in the claims file shows that in March 
1997, the RO was informed by the National Personnel Records 
Center (NPRC) that the records were not on file at the agency 
and they may have been destroyed in a 1973 fire.  Following 
this communication, the veteran executed NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
(Form 13055) and returned it to the RO in September 1997.  On 
the Form 13055, the veteran identified only sick call records 
and indicated that they would reflect treatment that he 
received for "lung and breathing problems" from January 
1950 [sic] to January 1952 while serving at "Fort Ord, 
Calif[ornia]," the "100th T.C. Outfit[,] 1st Army Division[,] 
Germany," and "Camp Killmer[,] N.J."  He did not furnish 
his specific organizational assignments, to include company, 
battalion, and regiment, at the time of the claimed treatment 
as instructed on the form.  The RO submitted the veteran's 
Form 13055 to the NPRC along with VA Form 21-3101, Request 
for Information, (Form 21-3101) in which the RO requested 
service hospital and outpatient records for the veteran as 
well.  It appears that the RO submitted these materials to 
NPRC twice.  In October 1997, the NPRC replied by requesting 
further information, the same information called for on NA 
Form 13055, concerning the organizational assignments of the 
veteran at the time of the claimed treatment.  In July 1998, 
the NPRC again replied with a request for this information 
and pointed out that the time period in which the veteran 
alleged he had been treated began prior to the veteran's 
entry into active service.  Nothing in the claims file 
indicates that the veteran ever submitted the requested 
clarification on another occasion.

Documentation in the claims file also shows that in April 
1997, the RO had written the veteran informing him that his 
service medical records were unavailable and advised him of 
alternative types of evidence he could submit under the 
circumstances.  (It was with this letter that the RO enclosed 
the Form 13055 which the veteran returned executed in 
September 1997.)  In addition, in November 1998, the RO sent 
the veteran a letter in which it advised him of what kinds of 
evidence he needed to submit in order to establish well-
grounded claims for service connection for emphysema based on 
tobacco use in service and nicotine dependence during 
service, respectively.  The RO specifically advised the 
veteran that one required kind of evidence would be a history 
of his use of tobacco during service.  With the letter, the 
RO enclosed several copies of VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), (Form 21-4142) for the veteran to 
complete and return.  Form 21-4142 requests specific 
information about medical treatment:  the condition or 
conditions treated, the month and year of treatment, and the 
identity of the facility or facilities and/or individual 
provider or providers that furnished the treatment.  Without 
signing the forms as instructed thereon, the veteran returned 
them subsequently in November 1998 after having added some, 
but not all, of the requested information.  He indicated on 
each of two forms that he had been treated during certain 
years or periods of years, and he named the facilities 
(including one or more unspecified VA facilities) and, in 
some cases, gave the surnames of the physicians that had 
provided the treatment.  However, he did not identify on 
either form the condition or conditions for which he was 
treated.  The claims file shows that the veteran never 
supplied all of the information required by Form 21-4142.  In 
his written claim, submitted on Form 21-526, Application for 
Compensation or Pension, in January 1996, the veteran 
identified past treatment from only one of the sources that 
he later named on Form 21-4142 and identified the condition 
for which he was treated as a 'heart & lungs" problem.

With his reply to the RO in November 1998, the veteran 
submitted a written statement.  Other written statements of 
the veteran contained in the claims file are dated in April 
1997 and May 1998.  The veteran recounted in his written 
statements that during basic training, he had been given 
cigarettes with his rations, took up smoking, and became 
addicted to tobacco.  He said that during service he was 
"hospitalized for [his] lungs" and given light duty 
thereafter.  He averred that he was seen at sick call on 
numerous occasions for breathing problems and given 
"breathing pills."  The veteran also related that after 
service, he had developed "heart and lung disease" for 
which he underwent surgery at a private hospital (one named 
in his Form 21-4142) in 1984 and that he began to receive 
oxygen therapy at the time of this surgery; that he had been 
treated at the Clarksburg, West Virginia VA Medical Center 
(VAMC) after a second bout with "heart and lungs" disorders 
in 1989 and was receiving oxygen therapy there.  

In addition, the veteran testified at a hearing held at the 
RO in September 1997.  He named a private physician whom he 
said he saw sometime (when, he did not specify) after service 
and said that this physician diagnosed him with a lung 
problem.  He stated that the physician did not label the 
problem emphysema.  He implied that he received a more 
specific diagnosis in 1984 and/or 1989 but did not say what 
the diagnosis was.  The veteran did state, however, that in 
1984 he underwent open-heart surgery.  As in his written 
statements, he testified that he began smoking cigarettes and 
became addicted to them during service, that he was treated 
for breathing problems at sick call during service, and that 
he was given light duty because of his breathing disorders.  
However, the veteran also testified during this hearing that 
he had emphysema or a lung disorder - - the testimony is not 
precise - - before he went into the service.

In addition to the veteran's written statements and 
transcribed testimony, the claims file contained certain 
post-service medical records.  These were received in 
connection with a prior claim of the veteran for non-service-
connected pension.  A medical certificate completed in 
November 1985 by a private physician showed did not diagnose 
emphysema or nicotine dependence, and he did not link either 
to service.  The report of an examination of the veteran by 
VA in March 1986 contained diagnoses of morbid obesity and 
atherosclerotic heart disease with coronary insufficiency 
status post several myocardial infarctions and coronary 
artery bypass graft.  During that examination, the veteran's 
respiration was noted as to involve normal inspiratory 
excursion and diminished breath sounds bilaterally but 
without rales, wheezes, or rhonchi.  

A hospital summary dated in June 1988 from the Clarksburg, 
West Virginia VAMC indicated that the veteran had sleep 
apnea, coronary artery disease and was status post acute non-
Q-wave myocardial infarction.  The hospital summary stated 
that examination of the veteran's chest had revealed 
decreased breath sounds globally and 'a few' expiratory 
wheezes on forced expiration.  A hospital summary from the 
same VAMC dated later in June 1998 documented that the 
veteran had been admitted with right-side heart failure.  It 
observed that the veteran had sleep apnea and had been 
prescribed, although he had not consistently followed, home 
nasal therapy involving the application of continuous 
positive airway pressure.  The summary noted that examination 
of the veteran's chest disclosed increased anteroposterior 
diameter and diminished breath sounds globally, but without 
rhonchi, rales, or audible wheezes.

II.  Analysis

In general, service connection may be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable post-
service presumptive period.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Direct service connection is 
also available when the evidence shows that a current 
disability resulted from active service.  38 C.F.R. § 3.304 
(1999).  For example, service connection may be granted for a 
disease diagnosed as chronic during service. 38 C.F.R. 
§ 3.303(b) (1999).  If a disability is not shown to be 
chronic during service or an applicable post-service 
presumptive period, direct service connection nevertheless 
may be granted where a disorder has been observed in service 
and the symptomatology associated with that disorder is 
manifested with continuity post-service.  Id.  Direct service 
connection also may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

On the basis of his written statements and testimony, the 
Board regards the veteran in this case as advancing three 
different theories of entitlement to service connection for 
emphysema.  First, he is claiming entitlement to direct 
service connection for emphysema acquired as a result of 
using tobacco during service.  Second, he is claiming 
entitlement to direct service connection for the aggravation 
of emphysema that preexisted his service but was aggravated 
by his use of tobacco during service.  Finally, the veteran 
is claiming entitlement for emphysema proximately caused by 
his having become dependent upon nicotine during service.  

In reviewing these theories, the Board initially notes that a 
person who submits a claim for benefits under a law 
administered by the Secretary has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim need not be established conclusively.  It 
is sufficient if the evidence of record establishes a 
plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Evidence of record will be accepted as 
credible for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
incredible on its face.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When the issue is 
medical in nature, such as medical nexus, etiology, or 
diagnosis, expert evidence usually is required.  Voerth v. 
West, 13 Vet. App. 117 (1999).  The Board has no jurisdiction 
adjudicate the merits of a claim that is not well grounded.  
Boeck v. Brown, 6 Vet. App. 14 (1993).

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, 
competent evidence of record must show:  a current 
disability; the incurrence of an injury or disease during 
active service; and a nexus, or causal relationship, between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Within this 
framework, a well-grounded claim of entitlement to direct 
service connection for emphysema due to tobacco use may be 
established if the record contains:  medical evidence of the 
presence of emphysema; lay or medical evidence of the use by 
the veteran of tobacco during service; and medical evidence 
of a causal nexus between the emphysema  and inservice 
tobacco use.

The veteran has also alleged entitlement to service 
connection for disability proximately caused by a dependence 
upon nicotine acquired during service.  For a claim of 
entitlement to service connection for disability proximately 
caused by nicotine dependence to be well grounded, the record 
must contain:  medical evidence of the presence of the 
claimed emphysema; medical evidence that the veteran acquired 
nicotine dependence during service; and medical evidence of a 
relationship between the nicotine dependence and emphysema.  
For the purpose of assessing whether a claim is well-
grounded, medical evidence that the veteran acquired nicotine 
dependence during service may consist of a current diagnosis 
of nicotine dependence coupled with the opinion of the 
diagnosing physician that this dependence arose during 
service.  Caluza.

Examination of the record in this case compels the conclusion 
that the veteran's claim is not well grounded.  First, the 
record is devoid of any competent evidence that the veteran 
has emphysema.  That is, there is no medical evidence that 
the veteran is currently diagnosed with either emphysema or 
nicotine dependence.  This insufficiency alone prevents any 
of the veteran's claims from passing the threshold of well-
groundedness required for their merits to be considered by 
the Board, and as such the claim must be denied.  

Even assuming arguendo, however, that the appellant has 
emphysema certain other insufficiencies in the evidence of 
record also exist at this time that prevent the claim from 
being well grounded.  The Board observes that veteran has 
testified that he used tobacco inservice.  As to claim of 
entitlement to secondary service connection based upon 
nicotine addiction, however, the veteran has produced no 
competent evidence that he became addicted to nicotine during 
service.  Such evidence, as noted above, in contrast to 
evidence of tobacco use during service, must come from a 
medical or scientific expert.  Another insufficiency in the 
evidence is that there is no competent evidence of a nexus 
between emphysema and either inservice tobacco use, or the 
claimed inservice nicotine dependence.  Like the requisite 
evidence of a current disability, such nexus evidence must 
proceed from an expert source.  Therefore, as a well-grounded 
claim requires competent evidence linking the claimed 
disorder(s) to service the claim must be denied as not well 
grounded.

The Board has considered the veteran's own, sincerely held 
belief that he has emphysema and it was caused (or 
aggravated) by his having used tobacco and/or having become 
addicted to nicotine during service.  However, no evidence 
exists that the veteran is other than a lay person, untrained 
in the fields of medicine and/or science.  As such, he is not 
competent to offer an opinion as to the etiology of these 
claimed disabilities.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, in reaching this decision the Board considered the 
assertion that it must fulfill the statutory duty to assist 
before denying the benefit sought on appeal.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999).  


ORDER

A well-grounded claim having not been presented, service 
connection for emphysema due to inservice tobacco use and/or 
nicotine dependence is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

